PER CURIAM.
The defendant was convicted of the crime of robbery, and has appealed from the judgment thereon upon the ground that the evidence was insufficient to identify him as the person who committed the robbery. At the trial the prosecuting witness testified that the defendant was one of the persons by whom he was robbed, and also testified that he had seen him on two occasions subsequent to the robbery; and, although the defendant and witnesses on his behalf testified that he was not present at the robbery, but was at that time in another place, the verdict of the jury shows that they gave credit to the prosecuting witness rather than to the others. The prosecuting witness also testified that he had met the defendant several times, a year or more before the robbery, and on cross-examination he testified that when he “previously met” him he wore a mustache. The defendant, and several witnesses on his behalf, testified that he cut off his mustache about a month prior to the date of *233the robbery, and had not worn one since, and it is urged that for this reason the testimony of the prosecuting witness as to his identity must be disregarded. The jury, however, were at liberty to hold that the time referred to by the witness in testifying that the defendant wore a mustache when he “previously met” him was the time when he met him the year before the robbery. The judgment is affirmed.